ADAMS, Justice
(concurring specially).
Plaintiff raises in this case the issue of whether principles set forth in the recent United States Supreme Court case of Batson v. Kentucky, 476 U.S. —, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), should be applied in the civil litigation context. Our per curiam affirmance in this case should not be interpreted to denote insensitivity to the issue raised by plaintiff. However, such a substantial legal proposition deserves a well documented record, as well as extensive briefing before this Court. Appellant’s seven-page brief simply does not treat the issue in such a manner that this Court can entertain it.